United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 18, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-41344
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

SALEEM JAFFER JIWANI,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:03-CR-63
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Appointed counsel for Saleem Jaffer Jiwani has moved to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Jiwani has responded.      We do

not address Jiwani’s claims of ineffective assistance of counsel

because the record has not been developed adequately.      See United

States v. Sanchez-Pena, 336 F.3d 431, 445-46 (5th Cir. 2003).

Our independent review of the record, counsel’s brief, and

Jiwani’s responses discloses no nonfrivolous issue for appeal.

Counsel’s motion for leave to withdraw is GRANTED, counsel is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-41344
                                 -2-

excused from further responsibilities, and the APPEAL IS

DISMISSED.   See 5TH CIR. R. 42.2.   Jiwani’s motion for appointment

of substitute counsel or, alternatively, for an extension of time

to file a pro se brief on appeal is DENIED.